                   Case 2:19-cv-00445-RSL Document 95 Filed 05/10/21 Page 1 of 2




 1                                                                     The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    DANIELLE LLERA,
                                                               NO. 2:19-cv-00445-RSL
10                                              Plaintiff,
                                                               TECH MAHINDRA (AMERICAS)
11
                   v.                                          INC.’S OPPOSITION TO
12                                                             PLAINTIFF’S MOTION TO
      TECH MAHINDRA (AMERICAS) INC., a                         DETERMINE SUFFICIENCY OF
13    Delaware Corporation,                                    DEFENDANT’S RESPONSES TO
                                                               REQUESTS FOR ADMISSION
14                                            Defendant.
15                                                             NOTED FOR CONSIDERATION:
                                                               May 14, 2021
16

17               Tech Mahindra (Americas) Inc. (“Tech Mahindra” or “Defendant”) submits this
18 Opposition to Plaintiff’s Motion to Determine Sufficiency of Defendant’s Responses to

19 Requests for Admissions (the “Motion”).

20               On April 22 and 27, 2021, Defendant advised Plaintiff that it will provide supplemental
21 responses (in the form of an admission or denial) to all Requests for Admissions that are the

22 subject of the Motion, i.e., RFA Nos. 1, 2, 3, 4, 7, 10, 11, 16, and 23 and 24. (See Sriv. Decl.

23 ¶2; Dkt. 92). Plaintiff’s Motion is thus moot, and the Court should deny an order compelling

24 Defendant to “provide sufficient responses to Plaintiff’s Requests for Admission, or in the

25 alternative, deem the requests admitted.” (Dkt. 92, at 7).

26 / / /


     TECH MAHINDRA (AMERICAS) INC.’S OPPOSITION TO
     PLAINTIFF’S MOTION TO DETERMINE SUFFICIENCY OF
     DEFENDANT’S RESPONSES TO REQUESTS FOR ADMISSION- 1
     Case No. 2:19-cv-00445-RSL
     4811-5556-6057.1
                   Case 2:19-cv-00445-RSL Document 95 Filed 05/10/21 Page 2 of 2




 1                                           CONCLUSION
 2               Tech Mahindra respectfully requests that the Court deny Plaintiff’s Motion to
 3 Determine Sufficiency of Defendant’s Responses to Requests for Admissions.

 4               DATED this 10th day of May, 2021.
 5

 6                                         By: /s/ Kristin Nealey Meier
                                              Kristin Nealey Meier, WSBA #33562
 7                                            RYAN, SWANSON & CLEVELAND, PLLC
                                              1201 Third Avenue, Suite 3400
 8                                            Seattle, Washington 98101-3034
 9                                            Tel: (206) 464-4224; Fax: (206) 583-0359
                                              kmeier@ryanlaw.com
10
                                           By /s/ Mark A. Konkel
11                                            Mark A. Konkel (pro hac vice)
                                              Nidhi Srivastava (pro hac vice)
12                                            KELLEY DRYE & WARREN LLP
13                                            3 World Trade Center
                                              175 Greenwich Street
14                                            Tel: (212) 808-7800; Fax: (212) 808-7897
                                              mkonkel@kelleydrye.com
15                                            NSrivastava@KelleyDrye.com
16                                            Attorneys for Defendant Tech Mahindra (Americas)
17                                            Inc.

18

19

20

21

22

23

24

25

26


     TECH MAHINDRA (AMERICAS) INC.’S OPPOSITION TO
     PLAINTIFF’S MOTION TO DETERMINE SUFFICIENCY OF
     DEFENDANT’S RESPONSES TO REQUESTS FOR ADMISSION- 2
     Case No. 2:19-cv-00445-RSL
     4811-5556-6057.1
